Citation Nr: 1440556	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an anxiety disorder..

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to June 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the January 2010 rating decision included (in addition to the issues stated on the preceding page) an issue seeking an increased rating for thoracolumbar disc disease spine with degenerative arthritis.  He did not perfect an appeal as to that issue following issuance of the statement of the case (SOC), and matter of the rating for thoracolumbar disc disease is not before the Board.  

The issues of service connection for a psychiatric disability to include anxiety (de novo review) and PTSD and entitlement to  ratings in excess of 10 percent, each, for right and left knee degenerative arthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1998 (notice in April 1998) rating decision denied the Veteran service connection for anxiety disorder based essentially on a finding that such disability was not shown to be related to his service.  

2.  New evidence received since the March 1998 rating decision includes a report of private treatment that places the onset of the Veteran's psychiatric disability in service; relates to an unestablished fact necessary to substantiate the claim of service connection for an anxiety disorder; and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for an anxiety disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A March 1998 (notice sent in April 1998) rating decision denied the Veteran service connection for anxiety disorder based essentially on a finding that such disability was not shown to be related to his service.  The Veteran did not appeal that decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the March 1998 rating decision included the Veteran's service treatment records (STRs), service personnel records, and reports of VA examinations in August 1995 and April 1997.  A May 1994 STR shows the Veteran reported to mental health clinic with complaints of "A great deal of stress due to legal, financial and marital situations...[.]"  A May 1994 psychological evaluation produced diagnostic impressions of marital problem, interpersonal problem (distrust of superiors) and rule out cocaine abuse.  The August 1995 VA examination did not find a chronic acquired psychiatric disability.  On April 1997 VA Gulf War Registry examination, the Veteran reported that his major problem had been stressful feelings and a great deal of insomnia.  The diagnosis was chronic anxiety, not otherwise specified.

Evidence received since the March 1998 rating decision includes VA and private treatment records, and a September 2009 VA (fee basis) psychiatric examination.  A July 1997 report of the Onslow County Area Mental Health Development Disabilities and Substance Abuse Services (OCMHS) notes the Veteran reported that he had been depressed for approximately three years.  He reported an inability to control his anger towards his wife.  He stated that he was medically discharged from the military after fifteen years and that his discharge from the military triggered his depression.  An August 1997 OCMHS report shows the Veteran was assigned a diagnosis of major depressive disorder, recurrent, moderate, without psychotic features.  On September 2009 VA (fee basis) examination he was assigned a diagnosis of depression.  

The evidence received since the March 1998 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disability.  Specifically, one way of substantiating a claim of service connection is by showing that a disability had its onset in service and has persisted since.  In July 1997 the Veteran reported the onset of his psychiatric complains during service (and also that his medical discharge from the military was a trigger for his depression).  Such evidence (which is presumed credible for the purpose of reopening), generated fairly soon after his separation from service tends to show onset of a psychiatric disability during service, and has probative value as to a continuity theory of entitlement.  Particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, it raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.  De novo review of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for an anxiety disorder is granted.


REMAND

A review of the record finds that the claims of service connection for a psychiatric disability and regarding the ratings for bilateral knee arthritis require further evidentiary development for proper appellate consideration. 

Regarding service connection for a psychiatric disability, inasmuch as a prior final rating decision denied service connection for an anxiety disorder, the claim of service connection for an anxiety disorder required reopening prior to any de novo review.  Upon preliminary review of the reopened claim the Board notes that not only does the Veteran have a pending appeal seeking service connection for PTSD, but he also is shown to have been assigned other psychiatric diagnoses not yet adjudicated by the AOJ, including depression/major depression.  As a claim of service connection for a specific psychiatric disability is considered a claim of service connection for a psychiatric disability however diagnosed, and because (following reopening of the claim of service connection for anxiety above), all psychiatric diagnoses now require the same (de novo) scope of review, his claim of service connection for a psychiatric disability must now be characterized as one of service connection for a psychiatric disability, however diagnosed, and consideration of the claim must include all psychiatric diagnoses shown.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's DD-214 reflects he was awarded a combat action ribbon.  However, he does allege he has PTSD which is combat-related, nor does he related to any hostile act/fear of hostile action or an event or circumstance involving a psychological or psycho-physiological state of fear or horror.  Instead, he contends that he acquired PTSD or another acquired psychiatric disability due to helplessness flowing from being harassed by, and in constant conflict with his first sergeant and being forced out of the military.  He described his symptoms as difficulty staying asleep, flashbacks, irritability, trouble keeping jobs and marriage, agoraphobia and recurring memories.  He specifically alleges that while attached to the 4th AV Battalion he experienced ongoing harassment by his first sergeant, resulting in a state of helplessness.  This theory of entitlement presents both factual and medical questions that must be resolved.

On September 2009 VA (fee basis) psychiatric examination the Axis I diagnosis was depression.  The examiner noted that the Veteran does not have PTSD.  The examiner did not opine whether the depression diagnosed may be causally related to the Veteran's service (to include as having onset therein, or flowing from events therein.  Consequently, the report of that examination is inadequate for rating purposes, and a remand to secure an adequate medical advisory opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the Veteran reported that he was seen at a VA hospital in Kerrville, Texas in November 1996 (and received medication to treat psychiatric complaints).  Records of this treatment are not associated with his record, and do not appear to have been sought.  As any such records are potentially pertinent evidence that is constructively of record, they must be sought.

In the January 2012 Substantive Appeal, the Veteran asserted that his knee disabilities have worsened since his last VA examination in September 2009.  The allegation of worsening along and the prolonged intervening period since he was last examined require the Board to remand the claim for increase for a contemporaneous examinations to assess current severity of the knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the most recent records of VA treatment the Veteran received for the disabilities at issue are dated in July 2013 (psychiatric disorder) and in September 2011 (knee disability).  Any updated records of VA treatment for these disabilities are constructively of record, and as they may contain pertinent information, must be secured.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the Veteran's updated (any not already associated with the record) VA mental health treatment records since July 2013 and knee treatment records since September 2011.
Any records of VA psychiatric evaluation or treatment the Veteran may have received at the Kerrville, Texas VA hospital in (or approximately around) November 1996 must also be secured.  

2.  Then, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disabilities.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does he have a diagnosis of PTSD, including flowing from the alleged feelings of hopelessness associated with his "forced" discharge from service?.  The explanation of rationale should include discussion of both the sufficiency of the alleged stressor to support a diagnosis of PTSD and the presence or absence of the symptoms required for PTSD. The examiner should also discuss the conclusion by the September 2009 VA examiner, expressing (with rationale) agreement or disagreement with the conclusion.  

(b) Please identify the most likely etiology for any (and each) psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability had its onset in service or is otherwise etiologically related to service, to include any psychiatric complaints noted therein, and the alleged events of harassment by a noncommissioned officer prior to, and leading to discharge.   

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the current severity of his bilateral knee disability (arthritis).  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment as to whether there is subluxation or instability and, if so, the degree of such.  (If subluxation or instability is not found, the examiner should reconcile such finding with the fact that the Veteran has been issued knee braces for both knees by VA.  Additionally, the examiner should specifically comment on the impact the knee disabilities have on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions.  

4.  The AOJ should review the record readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


